Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered April 12, 2005, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
In satisfaction of a superior court information and other uncharged drug-related crimes, defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree. The plea agreement contained a joint recommendation by the prosecution and defense that defendant be sentenced to 2 to 6 years in prison. County Court reserved the right to sentence her to the maximum term of incarceration. The agreement also contained defendant’s written waiver of her right to appeal. The presentence investigation report recommended that defendant be sentenced to six months in jail to be followed by a period of probation. However, County Court sentenced her in accordance with the joint recommendation to 2 to 6 years in prison.
On appeal, defendant contends that County Court should have adhered to the recommendation contained in the presentence investigation report and that it abused its discretion by sentencing her to a prison term of 2 to 6 years. Given defendant’s knowing, voluntary and intelligent plea and waiver of the right to appeal, we decline to address this claim (see People v Clow, 10 AD3d 803, 804 [2004]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.